            Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 LEO MARS, Individually and on Behalf
                              §
 of All Others Similarly Situated,
                              §
                              §
 Plaintiff,                   §
                              §                          CIVIL ACTION NO. 7:20-cv-04142
 v.                           §
                              §
                              §
 TELECOM TECHNOLOGY SERVICES, §
 INC.,                        §
                              §
 Defendant.                   §


                      PLAINTIFF’S ORIGINAL CLASS ACTION AND
                         COLLECTIVE ACTION COMPLAINT

                                      I.      SUMMARY

        1.      Plaintiff Leo Mars and the workers he seeks to represent (“Class Members”) are

current and former employees of Defendant Telecom Technology Services, Inc. (“Defendant”)

who worked more than 40 hours in a week but were not paid overtime wages. Defendant violated

the Fair Labor Standards Act (“FLSA”) by misclassifying the Plaintiff and Class Members as

exempt from overtime. Consequently, Defendant’s compensation policy violates the FLSA’s

mandate that non-exempt employees, such as the Plaintiff and Class Members, be compensated at

one and one-half times their regular rate of pay for each hour worked over forty (40) in a week.

See 29 U.S.C. § 207(a). On behalf of himself and all other similarly situated employees, Plaintiff

brings this action as a collective action under the FLSA, 29 U.S.C. § 216(b). Members of the

collective action are referred to hereinafter as the “FLSA Class Members.”

       2.       Likewise, Defendant’s conduct violates the laws of New York. Defendant failed to

pay overtime wages, additional wages for working more than 10 hours in a single day, failed to
             Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 2 of 16



provide accurate and timely notice upon hire, failed to issue wages on a weekly basis as opposed

to on a bi-weekly basis, failed to pay for work related expenses, and provided pay statements that

were inaccurate, in violation of New York Labor laws. Plaintiff brings this lawsuit as Rule 23

Class Action under New York law. Members of the New York Class Action are referred to as “New

York Class Members.”

                  II.          SUBJECT MATTER JURISDICTION AND VENUE

            3.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 because the action involves a federal statute, the FLSA, 29 U.S.C §§ 201, et seq.

The Court has supplemental jurisdiction over the state law wage and hour claims under 28 U.S.C.

§ 1367 because those claims derive from a common nucleus of operative fact.

            4.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendant

do business in this District and the violations of the law occurred while Plaintiff worked in this

District.

                        III.     PARTIES AND PERSONAL JURISDICTION

            5.   Plaintiff Mars is an individual currently residing in Rhode Island. Plaintiff’s written

consent to this action is attached hereto as Exhibit “A.”

            6.   The “FLSA Class Members” are all current and former field technicians a/k/a field

engineers classified as exempt from overtime at any time during the three year period prior to the

filing of this Complaint to the present.

            7.   The “New York Class Members” are all current and former field technicians a/k/a

field engineers classified as exempt from overtime in New York at any time during the six year

period prior to the filing of this Complaint to the present. The FLSA Class Members and New

York Class Members shall be collectively referred to as the “Class Members.”



                                                   2
            Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 3 of 16



        8.      Defendant Telecom Technology Services, Inc. is a foreign corporation doing

business in New York. Said Defendant can be served with process by serving its registered agent,

CT Corporation System at 28 Liberty Street, New York, New York 10005.

       9.       This Court has personal jurisdiction over Defendant because they have purposefully

availed themselves of the privilege of conducting business activities in the state of New York.

Defendant have established minimum contacts sufficient to confer jurisdiction over them, and the

assumption of jurisdiction over Defendant will not offend traditional notions of fair play and

substantial justice. The exercise of jurisdiction over Defendant is, therefore, consistent with the

constitutional requirements of due process.

       10.      Specifically, Defendant employs residents of New York, owns property in New

York, contracts with companies in New York, and maintains a significant business presence in

New York.

        11.     The causes of action in this suit arises from and relates to the contacts of Defendant

with the state of New York, specifically Defendant’s employment of workers in New York and the

subsequent failure to pay those workers in accordance with the FLSA and New York law.

                                           IV.    FACTS

       12.      Defendant is a telecommunication company that specializes in providing

maintenance and equipment upgrade services at cellular sites. As its website states, Defendant

specializes in “designing, integrating and optimizing wireless systems for over 20 years. AS TTS

Wireless commits to meeting the demands of 5G rollouts, existing LTE and 3G networks, we

continue to innovate new products and processes. We provide operators and vendors with

packages, turn-key solutions and expert services to improve network quality and the wireless

customer experience.” (See https://www.ttswireless.com/company/, last visited May 29, 2020).



                                                  3
         Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 4 of 16



       13.     To provide its services to its customers, Defendant employed Field Technicians

(who also known as Field Engineers).

       14.     The primary duty of the Field Technicians was to perform manual labor tasks at

cellular sites and on cellular towers.     Field Technicians installed, replaced, and upgraded

equipment and cables/wires at the cellular sites and towers. They used basic hand tools to perform

these tasks, such as cable cutters, screwdrivers, ladders, pliers, wrenches, colored tape, cameras,

and zip ties. Their work involved manual labor while being outdoors, exposed to the elements.

       15.     Field Technicians were required to were safety equipment at all times. This

equipment included a hard hat, safety shoes, and safety glasses.

       16.     Field Technicians worked far in excess of forty hours per week.

       17.     Despite the fact that the Field Technicians worked outdoors and performed

primarily manual labor tasks, they were classified as exempt from overtime by Defendant. That is,

Field Technicians were not paid overtime wages at the rate of time and one half their regular rates

of pay for all hours worked over forty in a workweek.

       18.     Plaintiff worked for Defendant as a Field Technician from approximately May 2019

to September 2019. He worked on cellular sites that were operated by T-Mobile.

       19.     Plaintiff performed his services for Defendant primarily in New York.

       20.     Plaintiff regularly worked more than 40 hours in a workweek. In fact, he worked a

schedule that was Monday through Friday, with 10-15 hours of work per day, on average.

       21.     However, when Plaintiff worked more than 40 hours in a week, he was not paid

overtime by Defendant. That is because Plaintiff was classified as exempt from overtime.

       22.     Like Plaintiff, the Class Members worked more than 40 hours in a workweek.

       23.     Like Plaintiff, the Class Members were not paid overtime wages by Defendant.



                                                4
          Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 5 of 16



        24.     Like Plaintiff, the Class Members were classified as exempt from overtime.

        25.     Defendant also did not pay the Plaintiff and New York Class Members any

additional wages when they worked more than 10 hours in a single day.

        26.     The work performed by Plaintiff and the Class Members did not require any

computer programming or designing skills. Workers who had never done the work of a Field

Technician were able to learn how to perform the work in a short period of time and through on

the job training.

        27.     Plaintiff’s and the Class Members’ primary duty did not include the exercise of,

discretion or independent judgment with respect to matters of significance. Instead, they were

required to follow thorough operating procedures found in “MOPs” (Methods of Procedure) and

were not allowed to deviate from those procedures. Plaintiff and the Class Members did not design

or create the MOPs.

        28.     Plaintiff’s and the Class Members’ primary duty did not require a prolonged course

of intellectualized study. Training was on the job training for a minimal period of time.

        29.     Plaintiff’s and the Class Members did not regularly supervise two or more

employees or have hiring/firing authority.

        30.     Plaintiff’s and the Class Members’ primary duty did not involve computer

programming, computer systems analysis, network design, hardware design, or software design.

Installed, they physically replaced and installed cables and equipment at cellular sites.

        31.     No exemption under the FLSA or New York law shelters Defendant from paying

overtime to Plaintiff or the Class Members.

        32.     Defendant knew of the requirement to pay overtime and proper wages to Plaintiff

and the Class Members.       In fact, Defendant pays overtime to other employees. However,



                                                 5
         Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 6 of 16



Defendant made the conscious choice to not pay overtime to the Plaintiff and the Class Members.

Alternatively, Defendant showed a reckless disregard for whether the Plaintiff and the Class

Members were entitled to overtime pay. Under these facts, Defendant has committed a willful

violation of the law.

                                   V.     CAUSES OF ACTION

                                             COUNT 1

                                      Failure to Pay Overtime
                         (Fair Labor Standards Act, 29 U.S.C. § 201 et seq.)
                        On Behalf of Plaintiff and the FLSA Collective Class

        33.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        34.    This count arises from Defendant’s violation of the FLSA for its failure to pay

Plaintiff and the FLSA Class Members overtime compensation.

        35.    At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

        36.    At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

        37.    At all material times, Defendant has been an enterprise in commerce or in the

production of goods for commerce within the meaning of the 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

        38.    Defendant has had an annual gross business volume of not less than $500,000 a

year for the three years preceding the filing of this complaint.

        39.    At all material times, Plaintiff and the FLSA Class Members were employees who

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.




                                                  6
          Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 7 of 16



       40.     The FLSA requires that covered employees be compensated for all hours worked

in excess of forty hours per week at a rate not less than one and one-half times the regular rate at

which he is employed. See 29 U.S.C. § 207(a)(1).

       41.     Defendant’s compensation scheme applicable to Plaintiff and the FLSA Class

Members failed to comply with 29 U.S.C. § 207(a)(1).

       42.     Defendant knowingly failed to compensate Plaintiff and the FLSA Class Members

at a rate of one and one-half times their regular hourly wage for hours worked in excess of 40 hours

per week, in violation of 29 U.S.C. § 207(a)(1).

       43.     During all relevant times, Plaintiff and the FLSA Class Members were covered

employees entitled to the above-described FLSA protections.

       44.     In violating the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

                                            COUNT 2

                                  Failure to Pay Overtime
                 (N.Y. Lab. Law §190 et seq. and N.Y. Lab. Law §650 et seq.)
                        On Behalf of Plaintiff and the New York Class

       45.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

       46.     This count arises from Defendant’s violation of N.Y. Lab. Law §190 et seq. and

N.Y. Lab. Law §650 et seq. (and any supporting regulations), for its failure to pay Plaintiff and the

New York Class Members all their overtime pay for the time worked in excess of 40 hours in

individual workweeks. For all the time worked in excess of 40 hours in individual workweeks,

Plaintiff and the New York Class Members were entitled to receive one and one-half times their

regular rates of pay.




                                                   7
          Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 8 of 16



         47.   Defendant violated N.Y. Lab. Law §190 et seq. and N.Y. Lab. Law §650 et seq. by

failing to compensate Plaintiff and the New York Class Members consistent with the overtime

provisions.

         48.   As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the

New York Class Members have suffered a loss of income and other damages. Plaintiff and the

New York Class Members are entitled to liquidated damages and attorneys' fees and costs incurred

in connection with this claim.

                                                COUNT 3

                                     Spread of Hours Violation
                           (N.Y. COMP. CODES R. & REGS. tit. 12, § 142-2.4)
                            On Behalf of Plaintiff and the New York Class

         49.   Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

         50.   This count arises from Defendant’s violation of the NYLL; specifically,

Defendant’s violation of New York State Department of Labor Regulation § 142-2.4, which

stipulates that an employee shall receive one hour’s pay at the basic minimum hourly wage rate in

addition to the minimum wage required for any day in which said employee works for ten or more

hours.

         51.   Defendant violated the NYLL by failing to comply with its obligation to pay

Plaintiff and the New York Class Members the additional hour of wages required by N.Y. COMP.

CODES R. & REGS. tit. 12, § 142-2.4 on those days when Plaintiff and the New York Class Members

in fact worked for ten or more hours.

         52.   As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the

New York Class Members have suffered a loss of income and other damages. Plaintiff and the




                                                 8
         Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 9 of 16



New York Class Members are entitled to liquidated damages and attorneys' fees and costs incurred

in connection with this claim.

                                                COUNT 4

                                Wage Theft Prevention Act Violation
                                (N.Y. Lab. Law §§ 2, 190, 651, et seq)
                            On Behalf of Plaintiff and the New York Class

       53.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

       54.     At all relevant times, Plaintiff and the New York Class Members were employed

by Defendant within the meaning of the New York Labor Law, §§ 2 and 651.

       55.     Defendant willfully violated Plaintiff and the New York Class’ rights by failing to

provide them with a compliant notice upon hiring required by the WTPA throughout the relevant

time period.

       56.     The WTPA required Defendant to provide its workers with a notice upon hiring

that disclosed the regular hourly rate of pay, the overtime rate of pay, whether they were paid by

hour, shift, day, week, etc., the regular pay day designated by the employer in accordance with

section 191 of the WTPA, the name and address of the employer and the employer’s telephone

number. Defendant failed to comply with these requirements. Indeed, Defendant could not provide

the accurate hourly rate of pay or overtime rate of pay because, by their own admission, Defendant

did not pay overtime each week. Defendant omitted other critical information as well.

       57.     The WTPA also required Defendant to provide particular information to Plaintiff

and the New York Class Members on every pay statement including, inter alia, the date of work

“the dates of work covered by that payment of wages; name of employee; name of employer;

address and phone number of employer; rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; gross wages; deductions;



                                                 9
         Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 10 of 16



allowances, if any, claimed as part of the minimum wage; and net wages . . . the regular hourly

rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and

the number of overtime hours worked.” N.Y. LAB. L. § 195(3).

             58.          Defendant’s wage statements did not comply with these requirements. The

wage statements did not include the number of hours of work, the hourly rate of pay, how pay was

calculated, and other information.

             59.      Through their knowing and intentional failure to provide Plaintiff and the New

York Class with wage statements required by the NYLL, Defendant has willfully violated NYLL

§§ 190 et seq. and the supporting New York Labor Articles.

             60.       Due to Defendant’s willful violations of the NYLL, Plaintiff and the New York

Class are entitled to recovery statutory penalties, together with costs and attorneys’ fees. N.Y.

LAB. LAW § 198.

                         VI.     COLLECTIVE ACTION ALLEGATIONS

       61.         As part of its regular business practices, Defendant has engaged in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.

       62.         Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §

216(b) on behalf of all current and former field technicians a/k/a field engineers classified as

exempt from overtime at any time during the three year period prior to the filing of this Complaint

to the present.

       63.         Although Defendant permitted and/or required the FLSA Class Members to work

in excess of forty (40) hours per workweek, Defendant has denied them full compensation for their

hours worked over forty.




                                                  10
         Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 11 of 16



       64.     Plaintiff has actual knowledge, through observations of and conversations with his

co-workers, that a class of similarly situated FLSA Class Members exists who have been subjected

to Defendant’s policy of not paying overtime for all hours worked over forty. Plaintiff worked

with other employees at multiple locations for Defendant.

       65.     The Class Members are similarly situated to Plaintiff in that they all performed

similar duties, were paid a salary, and were denied overtime pay.

       66.     Defendant’s failure to pay overtime at the rates required by the FLSA results from

generally applicable policies or practices and does not depend on personal circumstances of

individual FLSA Class Members.

       67.     The experience of Plaintiff, with respect to his employment classification and pay,

is typical of other workers across Defendant’s business.

       68.     The specific job titles or precise job responsibilities of each FLSA Class Member

does not foreclose collective treatment because liability in this case relates to Defendant’s decision

to deny its employees overtime.

       69.     FLSA Class Members regularly work or have worked in excess of forty (40) hours

during a workweek.

       70.     FLSA Class Members are not exempt from receiving overtime pay under the FLSA.

       71.     Like Plaintiff, all FLSA Class Members, irrespective of their particular job

requirements, are entitled to receive overtime compensation for hours worked in excess of forty

during a workweek.

       72.     The names and addresses of the FLSA Class Members are available from

Defendant’s records. To the extent required by law, notice will be provided to these individuals




                                                 11
         Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 12 of 16



by first class mail or by the use of techniques and a form of notice similar to those customarily

used in representative actions.

       73.     Although the exact amount of damages may vary among the individual FLSA Class

Members in proportion to the number of hours they worked, damages for each individual can be

easily calculated using a simple formula.

       74.     The claims of all FLSA Class Members arise from a common nucleus of facts.

Liability is based on a systematic course of wrongful conduct by Defendant that caused harm to

all FLSA Class Members.

       75.     As such, the class of similarly situated employees is properly defined as follows:

               All current and former field technicians a/k/a field engineers classified
               as exempt from overtime at any time during the three year period prior
               to the filing of this Complaint to the present.

                       VII.       RULE 23 CLASS ACTION ALLEGATIONS

       76.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of the New York Class, which is comprised of:

               All current and former field technicians a/k/a field engineers
               classified as exempt from overtime in New York at any time
               during the six year period prior to the filing of this Complaint
               to the present.

       77.     Numerosity. The number of members in the New York Class is believed to exceed

forty. This volume makes bringing the claims of each individual member of the class before this

Court impracticable. Likewise, joining each individual member of the New York Class as a

plaintiff in this action is impracticable. Furthermore, the identity of the members of the New York

Class will be determined from Defendant’s records, as will the compensation paid to each of them.

As such, a class action is a reasonable and practical means of resolving these claims. To require

individual actions would prejudice the New York Class and Defendant.

                                                 12
         Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 13 of 16



       78.     Typicality. Plaintiff’s claims are typical of the New York Class because like the

members of the New York Class, Plaintiff was subject to Defendant’s uniform policies and

practices and was compensated in the same manner as others in the New York Class. Defendant

failed to pay the New York Class Members overtime compensation. All members of the New

York Class worked substantially more than eight (8) hours in a day and forty (40) hours in a week

as non-exempt employees but were uniformly classified as exempt and denied overtime. Plaintiff

and the New York Class have been uncompensated and/or under-compensated as a result of

Defendant’s common policies and practices which failed to comply with New York law. As such,

Plaintiff’s claims are typical of the claims of the New York Class. Plaintiff and all members of

the New York Class sustained damages arising out of and caused by Defendant’s common course

of conduct in violation of law as alleged herein.

       79.     Adequacy. Plaintiff is a representative party who will fairly and adequately protect

the interests of the New York Class because it is in his interest to effectively prosecute the claims

herein alleged in order to obtain the unpaid wages and penalties required under New York law.

Plaintiff has retained attorneys who are competent in both class actions and wage and hour

litigation. Plaintiff does not have any interest which may be contrary to or in conflict with the

claims of the New York Class she seeks to represent.

       80.     Common questions of law and fact exist to all members of the New York Class.

These questions predominate over the questions affecting individual class members.

               A. Whether Plaintiff and the New York Class worked hours in excess of 40 per

                   work week;




                                                 13
        Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 14 of 16



              B. Whether Plaintiff and the New York Class were denied overtime pay at a rate

                  not less than one and one-half times their regular rate as prescribed by New

                  York Law;

              C. Whether Defendant paid the Plaintiff and New York Class additional wages

                  when they worked in excess of ten hours per shift;

              D. The proper method of calculating the amount of back pay owed to the New

                  York Class;

              E. Whether Plaintiff and the New York Class were required to be paid on a weekly

                  basis;

              F. Whether the wage statements issued to Plaintiff and the New York Class

                  violated the WTPA; and

              G. Whether Defendant provided Plaintiff and the New York Class Members

                  accurate and complete information in compliance with the notice upon hiring

                  requirements of the WTPA.

       81.    These and other common questions of law and fact, which are common to the

members of the classes, predominate over any individual questions affecting only individual

members of the class.

       82.    Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this lawsuit. Even in the event any member of the New York Class could

afford to pursue individual litigation against a company the size of Defendant, doing so would

unduly burden the court system. Individual litigation would magnify the delay and expense to all

parties and flood the court system with duplicative lawsuits. Prosecution of separate actions by




                                              14
         Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 15 of 16



individual members of the New York Class would create the risk of inconsistent or varying judicial

results and establish incompatible standards of conduct for Defendant.

       83.         A class action, by contrast, presents far fewer management difficulties and affords

the benefits of uniform adjudication of the claims, financial economy for the parties, and

comprehensive supervision by a single court. By concentrating this litigation in one forum,

judicial economy and parity among the claims of individual New York Class Members are

promoted. Additionally, class treatment in this matter will provide for judicial consistency. Notice

of the pendency and any resolution of this action can be provided to the New York Class by mail,

electronic mail, text message, print, broadcast, internet and/or multimedia publication. The

identity of members of the New York Class is readily identifiable from Defendant’s records.

             84.      This type of case is well-suited for class action treatment because: (1)

Defendant’s practices, policies, and/or procedures were uniform; (2) the burden is on Defendant

to prove it properly compensated its employees including any potential exemptions that might

apply; and (3) the burden is on Defendant to accurately record hours worked by employees and

meal periods taken. Ultimately, a class action is a superior form to resolve the New York claims

detailed herein because of the common nucleus of operative facts centered on the continued failure

of Defendant to pay Plaintiff and the New York Class per applicable New York laws.

                                    VIII. PRAYER FOR RELIEF

       85.         For these reasons, Plaintiff and Class Members respectfully request that judgment

be entered in their favor awarding the following relief:

   a. That, at the earliest possible time, Plaintiff be allowed to give notice of this collective action

       to the FLSA Class Members;

   b. Certifying that this action may proceed as a collective action under 29 U.S.C. § 216(b) and



                                                   15
     Case 7:20-cv-04142-KMK Document 1 Filed 05/29/20 Page 16 of 16



   class action under Fed. R. Civ. P. 23;

c. Preliminary, permanent, mandatory injunctive relief prohibiting Defendant, their officers,

   agents, and all those acting in concert with it, from committing in the future those violations

   of law herein alleged;

d. Finding that Defendant’s policies and/or practices described above violate the FLSA and

   New York Law;

e. Awarding damages, liquidated damages, restitution, and/or statutory penalties to be paid

   by Defendant for the causes of action alleged herein;

f. Awarding costs and expenses, including reasonable attorneys’ fees and expert fees, and pre

   and post judgment interest; and

g. Ordering such other and further legal and equitable relief the Court deems just, necessary

   and proper.



                                            Respectfully submitted,

                                            HODGES & FOTY, L.L.P.

                                             By: /s/ Don J. Foty
                                                Don J. Foty
                                                (will apply for admission pro hac vice)
                                                dfoty@hftrialfirm.com
                                                Texas State Bar No. 24050022
                                                4409 Montrose Blvd., Suite 200
                                                Houston, TX 77006
                                                Telephone: (713) 523-0001
                                                Facsimile: (713) 523-1116

                                             ATTORNEY IN CHARGE FOR PLAINTIFF AND CLASS
                                             MEMBERS




                                              16
